 


109 HR 3259 IH: Affordable Books for College Act
U.S. House of Representatives
2005-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3259 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2005 
Mr. Ryan of Ohio introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Higher Education Act of 1965 to establish a demonstration program to support college and university communities that wish to expand their book store services and savings for students through the creation of course material rental programs. 
 
 
1.Short title 
This Act may be cited as the Affordable Books for College Act. 
2.Establishment of bookstore course material rental programTitle VII of the Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is amended by adding at the end the following: 
 
ECollege bookstore rental expansion program 
771.Loans authorized 
(a)In general 
(1)AuthorizationFrom the amounts appropriated pursuant to subsection (h), the Secretary shall make loans on a competitive basis to not more than 50 eligible entities to support programs that expand the services of bookstores to provide the option for students to rent course materials in order to achieve savings for students. 
(2)Grant programThe Secretary shall award grants to eligible entities to enable such entities to conduct, prior to submitting an application under subsection (c), a feasibility study to determine whether a program described in paragraph (1) would be effective at the school served by the entity. The maximum amount of a grant made pursuant to this subsection shall be $25,000. 
(3)Models for best practicesNot less often than once every 2 years, the Secretary shall compile and make publicly available a document that contains potential models and best practices for the use of entities carrying out college textbook rental programs. 
(b)Allocation of funds 
(1)Public comment periodIn promulgating regulations to carry out the provision relating to the application procedures under subsection (c), the Secretary shall provide for a public comment period for outside groups to review and comment on such procedures before they are finalized by the Secretary. 
(2)Maximum amountThe maximum amount of a loan made pursuant to this section shall be $2,500,000. The maximum amount for all loans made pursuant to this section shall be $50,000,000. 
(c)ApplicationAn eligible entity that desires to obtain a loan under this part shall submit an application to the Secretary at such time, in such form, and containing or accompanied by such information, agreements, and assurances as the Secretary may reasonably require. 
(d)Use of fundsThe funds made available by a loan under this part may be used for— 
(1)purchase of course materials that the entity will make available by rent to students; 
(2)any equipment or software necessary for the conduct of a rental program; 
(3)hiring staff needed for the conduct of a rental program, with priority given to hiring enrolled undergraduate students; and 
(4)building or acquiring extra storage space dedicated to course materials for rent. 
(e)Amount and terms of loansThe Secretary shall prescribe the terms and conditions of the loans under this part, except that the interest rate shall be equal to the rate applicable to funds borrowed by the Secretary from the Treasury to carry out the demonstration program under this part. 
(f)Eligible entityTo be eligible to receive a loan under this section, an entity shall be— 
(1)(A)an institution of higher education; or 
(B)a campus or local nonprofit or for-profit bookstore, a bookstore cooperative, or an auxiliary service unit; and 
(2)if the entity is an entity described in paragraph (1)(B), recognized by an institution of higher education as effectively delivering course materials to undergraduate college students. 
(g)StudyNot later than September 30, 2010, the Secretary shall conduct a study on the savings achieved by students who participate in college textbook rental programs. 
(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this part such sums as may be necessary for fiscal year 2006 and each of the 5 succeeding fiscal years.. 
 
